DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 9, filed 10/22/2021, with respect to claims 2, 3, 5, 12-15, 22, 23 and 25 have been fully considered and are persuasive.  The objections of claims 2, 3, 5, 12-15, 22, 23 and 25 have been withdrawn. 
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-16, 18-26 and 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over


Claim 1 is an independent claim and Zhang discloses a computer-implemented method for Over The Air delivery of firmware to one or more devices enabled for connectivity comprises: 
receiving static device information for the one or more devices (user equipment (UE) profile is created includes make and model of the UE, col. 11, lines 63-67; UE includes an IoT device, col. 4, lines 20-21); 
receiving dynamic device information for the one or more devices (activity and location patterns and history associated with IoT device dynamically added to the profile, col. 3, lines 25-33; determine which times UE is reachable by monitoring activity pattern of UE, col. 12, lines 52-67; monitored load and congestion information associated with the network, col. 3, lines 35-38); 
dynamically grouping the one or more devices based on the static device information, the dynamic device information or the combination thereof (dynamically add information to IoT profile, col. 3, lines 30-33); and 
dynamically scheduling Over The Air delivery of firmware using the grouping to the one or more devices enabled for connectivity (firmware over-the-air (FOTA) update IoT devices based on profiles associated with the IoT devices…updates may be scheduled and transmitted to IoT devices based on the profiles associated with the IoT devices and the monitored load and congestion information associated with the network, col. 3, lines 35-38; groups of UEs scheduled to receive the FOTA update may be divided into subsets of UEs based on network load, device active/idle behaviors, device locations, and/or additional factors…update profiles associated with UEs in order to adjust the performance for scheduling the FOTA update, col. 16, lines 4-13).

(receiving profile information, for example from a user equipment…profile information can comprise…a billing tier rate).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the applicant’s claimed invention to incorporate Shaw’s profile information from user equipment with Zhang’s profile information from user equipment because it would have allowed for a wider range of information to be gathered from user equipment, increasing the usability of the system overall without requiring significant modifications outside the scope of ordinary skill in the art.

As per claim 2, claim 1 is incorporated and Zhang further discloses wherein the static device information includes any of: device identifier, device technology capability including peer to peer communication, make and model of the device and location of the device (make and model of the UE, col. 11, lines 63-67), or a combination thereof.  

As per claim 3, claim 1 is incorporate and Zhang further discloses wherein the dynamic device information includes any of: connectivity status of the device, whether the device is roaming or using a home network, availability of Wi-Fi connectivity to the device, availability of cellular connectivity to the device, availability of bandwidth to the device based on time of the day, availability of bandwidth to the device based on a shared network resource, cost of operation based on time of the day, location of the device based on network, subscription management awareness of the device, Quality of Service (QoS), network congestion awareness, Data session awareness, geographical location of the devices (activity and location patterns and history associated with IoT device dynamically added to the profile, col. 3, lines 25-33), availability of network resources at the geographical location of the devices, number of other devices at the geographical location, network status at the location of the devices (monitored load and congestion information associated with the network, col. 3, lines 35-38) availability of peers with capability to download OTA content via peer to peer technology or a combination thereof.  

As per claim 4, claim 1 is incorporated and Zhang further discloses further including receiving network status information (monitored load and congestion information associated with the network, col. 3, lines 35-38) and dynamically grouping the one or more devices based on the static device information, the dynamic device information and network status information (updates scheduled based on profiles (which include static and dynamic device information as shown above in claim 1) associated with the IoT devices and the monitored load and congestion information associated with the network, col. 3, lines 35-38).  

AS per claim 5, claim 4 is incorporated and Zhang further discloses wherein the network status information includes any of: number of online devices, number of roaming devices, bandwidth available, number of devices connected to a specific network element, utilization of network resources (monitored load and congestion information associated with the network, col. 3, lines 33-35), or a combination thereof.  

As per claim 6, claim 1 is incorporated and Zhang further discloses wherein the Over The Air delivery of firmware to one or more devices enabled for connectivity further comprises using an agent to accomplish the delivery (SCEF 295 may act as an agent for performing a FOTA update for UE 110, col. 8, lines 1-2).  

As per claim 8, claim 1 is incorporated and Zhang further discloses wherein the Over The Air delivery of firmware to one or more devices enabled for connectivity further comprises using machine learning to (by monitoring an activity pattern of UE 110, FOTA server 150 may be able to learn and predict at what times UE 110 may be able to receive and download a firmware package (i.e., when UE 110 is online) and install the firmware package without disrupting normal operations (i.e., when UE 110 is online and idle), col. 12, lines 61-67).  

As per claim 9, claim 1 is incorporated and Zhang further discloses wherein the Over The Air delivery of firmware to one or more devices enabled for connectivity further comprises using a central location or other nearby compatible peers using peer to peer technology for the delivery of the firmware (FOTA server for facilitating providing firmware updates to UEs, col. 5, lines 26-28).  

As per claim 10, claim 1 is incorporated and Zhang further discloses wherein the Over The Air delivery of firmware to one or more devices enabled for connectivity further comprises providing a 3PRELIMINARY AMENDMENTATTORNEY DOCKET NO. 4553.915BSuser friendly interface for an OTA administrator for presenting information regarding the Over The Air delivery of firmware to one or more devices enabled for connectivity (FOTA management server may receive inputs from customers including information for scheduling a FOTA update campaign, col. 5, lines 42-52).  

Claim 11 is an independent claim and Zhang discloses a system for Over The Air delivery of firmware to one or more devices enabled for connectivity comprises: 
One or more devices enabled for connectivity (UE devices 110, see FIG. 1); 
an loT platform for establishing an inventory of devices enabled for connectivity (when an IoT device comes online to a communications network, a device profile may be created and registered with a communications network associated with the IoT device, col. 3, lines 27-30), 
an OTA platform (dynamic FOTA system for IoT updates, col. 3, lines 24-27) configured to: 
(user equipment (UE) profile is created includes make and model of the UE, col. 11, lines 63-67; UE includes an IoT device, col. 4, lines 20-21); 
receive dynamic device information for the one or more devices (activity and location patterns and history associated with IoT device dynamically added to the profile, col. 3, lines 25-33; determine which times UE is reachable by monitoring activity pattern of UE, col. 12, lines 52-67; monitored load and congestion information associated with the network, col. 3, lines 35-38); 
dynamically group the one or more devices based on the static device information, the dynamic device information or the combination thereof (dynamically add information to IoT profile, col. 3, lines 30-33); and 
dynamically schedule Over The Air delivery of firmware using the grouping to the one or more devices enabled for connectivity (firmware over-the-air (FOTA) update IoT devices based on profiles associated with the IoT devices…updates may be scheduled and transmitted to IoT devices based on the profiles associated with the IoT devices and the monitored load and congestion information associated with the network, col. 3, lines 35-38; groups of UEs scheduled to receive the FOTA update may be divided into subsets of UEs based on network load, device active/idle behaviors, device locations, and/or additional factors…update profiles associated with UEs in order to adjust the performance for scheduling the FOTA update, col. 16, lines 4-13).

Zhang does not specifically disclose, but Shaw teaches, receiving dynamic device information including billing state of the device for the one or more devices (receiving profile information, for example from a user equipment…profile information can comprise…a billing tier rate).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the applicant’s claimed invention to incorporate Shaw’s profile information from 

As per claim 12, claim 11 is incorporated.  Claim 12 corresponds to claim 2 and is therefore rejected for similar reasoning.

As per claim 13, claim 11 is incorporated.  Claim 13 corresponds to claim 3 and is therefore rejected for similar reasoning.

As per claim 14, claim 11 is incorporated.  Claim 14 corresponds to claim 4 and is therefore rejected for similar reasoning.

As per claim 15, claim 14 is incorporated.  Claim 15 corresponds to claim 5 and is therefore rejected for similar reasoning.

As per claim 16, claim 11 is incorporated.  Claim 16 corresponds to claim 6 and is therefore rejected for similar reasoning.

As per claim 18, claim 11 is incorporated.  Claim 18 corresponds to claim 8 and is therefore rejected for similar reasoning.

As per claim 19, claim 11 is incorporated.  Claim 19 corresponds to claim 9 and is therefore rejected for similar reasoning.

As per claim 20, claim 11 is incorporated.  Claim 20 corresponds to claim 10 and is therefore rejected for similar reasoning.

Claim 21 is an independent claim and Zhang discloses a computer program product stored on a non-transitory computer readable medium for Over The Air delivery of firmware to one or more devices enabled for connectivity, comprising computer readable instructions for causing a computer to control an execution of an application (see FIG. 4; col. 10, lines 28-32, 60-67; col. 11, lines 1-4) for secure authentication of loT devices comprising: 
receiving static device information for the one or more devices (user equipment (UE) profile is created includes make and model of the UE, col. 11, lines 63-67; UE includes an IoT device, col. 4, lines 20-21); 
receiving dynamic device information for the one or more devices (activity and location patterns and history associated with IoT device dynamically added to the profile, col. 3, lines 25-33; determine which times UE is reachable by monitoring activity pattern of UE, col. 12, lines 52-67; monitored load and congestion information associated with the network, col. 3, lines 35-38); 
dynamically grouping the one or more devices based on the static device information, the dynamic device information or the combination thereof (dynamically add information to IoT profile, col. 3, lines 30-33); and 
dynamically scheduling Over The Air delivery of firmware using the grouping to the one or more devices enabled for connectivity (firmware over-the-air (FOTA) update IoT devices based on profiles associated with the IoT devices…updates may be scheduled and transmitted to IoT devices based on the profiles associated with the IoT devices and the monitored load and congestion information associated with the network, col. 3, lines 35-38; groups of UEs scheduled to receive the FOTA update may be divided into subsets of UEs based on network load, device active/idle behaviors, device locations, and/or additional factors…update profiles associated with UEs in order to adjust the performance for scheduling the FOTA update, col. 16, lines 4-13).
  Zhang does not specifically disclose, but Shaw teaches, receiving dynamic device information including billing state of the device for the one or more devices (receiving profile information, for example from a user equipment…profile information can comprise…a billing tier rate).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the applicant’s claimed invention to incorporate Shaw’s profile information from user equipment with Zhang’s profile information from user equipment because it would have allowed for a wider range of information to be gathered from user equipment, increasing the usability of the system overall without requiring significant modifications outside the scope of ordinary skill in the art.

As per claim 22, claim 11 is incorporated.  Claim 22 corresponds to claim 2 and is therefore rejected for similar reasoning.

As per claim 23, claim 11 is incorporated.  Claim 23 corresponds to claim 3 and is therefore rejected for similar reasoning.

As per claim 24, claim 11 is incorporated.  Claim 24 corresponds to claim 4 and is therefore rejected for similar reasoning.

As per claim 25, claim 24 is incorporated.  Claim 25 corresponds to claim 5 and is therefore rejected for similar reasoning.

claim 26, claim 11 is incorporated.  Claim 26 corresponds to claim 6 and is therefore rejected for similar reasoning.

As per claim 28, claim 11 is incorporated.  Claim 28 corresponds to claim 8 and is therefore rejected for similar reasoning.

As per claim 29, claim 11 is incorporated.  Claim 29 corresponds to claim 9 and is therefore rejected for similar reasoning.

As per claim 30, claim 11 is incorporated.  Claim 30 corresponds to claim 10 and is therefore rejected for similar reasoning.


Claims 7, 17 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang and Shaw, and further in view of Yang (Pub. No. US 2019/0250898 A1, hereinafter referred to as Yang).

As per claim 7, claim 1 is incorporated and Zhang and Shaw do not specifically disclose, but Yang teaches, wherein the Over The Air delivery of firmware to one or more devices enabled for connectivity further comprises agentless delivery (embodiments provide an agentless IoT or smart device firmware updating solution, para. [0014]).  
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the applicant’s claimed invention to incorporate Yang’s agentless firmware delivery to IoT devices with Zhang and Shaw’s firmware delivery with user profile information to IoT 

As per claim 17, claim 11 is incorporated.  Claim 17 corresponds to claim 7 and is therefore rejected for similar reasoning.

As per claim 27, claim 11 is incorporated.  Claim 27 corresponds to claim 7 and is therefore rejected for similar reasoning.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN A BUI whose telephone number is (571)270-7168. The examiner can normally be reached Mon-Fri: 9AM - 530PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Pappas can be reached on (571)272-7646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN A BUI/Primary Examiner, Art Unit 2448